PER CURIAM.
This disciplinary proceeding by The Florida Bar against Peter Kent Spriggs, a member of The Florida Bar is presently before us on complaint of The Florida Bar and report of referee. Pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this Court. No petition for review pursuant to Integration Rule of The Florida Bar 11.09(1) has been filed.
A stipulation of facts was entered into and filed before the referee by The Florida Bar and the respondent and the referee adopted the stipulation as the Finding of Fact in this cause.
The referee recommended that respondent be found guilty of violating article XI, Rule 11.02(3)(a) of the Integration Rule of The Florida Bar and Disciplinary Rules 2-106(B) and 7-101(A)(3) of The Florida Bar’s Code of Professional Responsibility and that he receive a public reprimand for these violations.
Having carefully reviewed the record, we approve the findings and recommendations of the referee. Publication of this opinion in Southern Reporter will serve as the public reprimand.
Costs in the amount of $469.33 are hereby taxed against respondent.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.